Citation Nr: 0925713	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  04-24 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a monetary allowance under the provisions of 
38 U.S.C.A. Chapter 18 as a child of a specified veteran with 
disability resulting from spina bifida.

(The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a seizure disorder and a psychiatric disorder 
to include depression, and entitlement to service connection 
for spina bifida occulta are the subject of a separate 
decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran had active military service from January 1980 to 
January 1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision by 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Denver, Colorado, which denied a claim of entitlement to a 
monetary allowance as a child of a Vietnam veteran with 
disability resulting from spina bifida.  The Board notes that 
all spina bifida claims are processed at the RO in Denver, 
Colorado, and that the Veteran's claims files are in the 
jurisdiction of the RO in Los Angeles, California.


FINDINGS OF FACT

1.  The Veteran's biological father, L.A.S., served from 
February 1959 to October 1960 and was discharged under 
conditions other than honorable.  

2.  The Veteran's biological father, L.A.S., was not a 
Vietnam Veteran and did not serve in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  

3.  The Veteran's biological father, L.A.S., did not serve in 
or near the Korean demilitarized zone (DMZ) during the period 
beginning on September 1, 1967 and ending on August 31, 1971.  



CONCLUSION OF LAW

The criteria for benefits under 38 U.S.C.A. Chapter 18 for 
spina bifida as the child of a specified veteran have not 
been met.  38 U.S.C.A. §§ 1805, 1821 (West 2002); 
38 C.F.R. § 3.814 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to benefits pursuant 
to 38 U.S.C.A. § 1805 and 38 C.F.R. § 3.814, as a child of a 
Vietnam veteran.  The Veteran asserts that he had spina 
bifida.  He also contends that his biological father served 
in Korea and was exposed to Agent Orange in Korea.  The 
Veteran asserts that on this basis, he is entitled to 
benefits under 38 U.S.C.A. § 1821.  See Veteran's March 2004 
statement.

Chapter 18 of title 38, United States code, authorizes health 
care, vocational training and rehabilitation, and a monetary 
allowance for individuals who are the natural children of 
Vietnam veterans and who suffer from spina bifida.  The term 
spina bifida is generally considered to encompass three main 
conditions: spina bifida occulta; meningocele; and 
myelomeningocele.  See VAOPGCPREC 5-99.  Chapter 18 applies 
with respect to all forms and manifestations of spina bifida 
except spina bifida occulta.  See 38 C.F.R. § 3.814(c)(3).

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
veteran.  38 U.S.C.A. § 1805; 38 C.F.R. § 3.814.

Within the meaning of this law, the term "Vietnam veteran" 
means a person who performed active military service in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, to include service in the 
waters offshore and service in other locations, if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.814(c)(1).

Pursuant to 38 U.S.C.A. § 1805 and 38 C.F.R. § 3.814, 
benefits are payable only for an individual who has been 
determined to be suffering from spina bifida and who is the 
biological child of a Vietnam veteran.  In this case, the 
evidence of record clearly shows that the Veteran is a 
biological child of L.A.S.  See the Veteran's birth 
certificate from the State of California.  However, in order 
to warrant entitlement to benefits under 38 U.S.C.A. § 1805, 
it must be shown that L.A.S. is a "Vietnam veteran" as 
defined by 38 C.F.R. § 3.814(c)(1).

As noted, "Vietnam veteran" means a person who performed 
active military service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, to include service in the waters offshore and service 
in other locations, if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.814(c)(1).

Review of the record shows that L.A.S. is not a Vietnam 
veteran as defined by 38 C.F.R. § 3.814(c)(1).  L.A.S. served 
from February 1959 to October 1960.  See L.A.S.'s DD 214.  
L.A.S.'s service records do not show service during the time 
period of January 9, 1962 to May 7, 1975 and the service 
personnel records do not show service in Vietnam to include 
service in the waters offshore and service in other 
locations, if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  The findings by the 
service department verifying a person's service are binding 
on the VA for purposes of establishing service in the U.S. 
Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  

The Board finds that L.A.S., the Veteran's biological father, 
is not a "Vietnam veteran" within the meaning of the 
applicable law and regulation.  The Board therefore concludes 
that the Veteran is not legally entitled to benefits under 
38 U.S.C.A. § 1805 for spina bifida as the child of a Vietnam 
veteran.  38 U.S.C.A. § 1805; 38 C.F.R. § 3.814.  

The Board also acknowledges the Veteran's argument that his 
father served in Korea and was exposed to Agent Orange in 
Korea.  However, the Veteran's claim remains without legal 
merit.  The record fails to show that the Veteran's father 
served in Korea in or near a DMZ at any time from September 
1, 1967 to August 31, 1971, as provided in 38 U.S.C.A. § 
1821.  More importantly, there has been no service department 
or other appropriate official determination that the 
Veteran's father was exposed to any herbicide agent.  The 
Board has no legal authority to apply the provisions of 38 
U.S.C.A. § 1821.  

Consequently, the Board finds that there is no legal basis on 
which the Veteran's claim can be based.  As the law and not 
the evidence is dispositive on this issue, it must be denied 
because of lack of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The Veterans Claims Assistance Act of 2000 (VCAA) codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part 
at 38 C.F.R § 3.159, amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.

The question before the Board is whether the Veteran's 
biological father had qualifying service to establish the 
Veteran's eligibility for benefits pursuant to 38 U.S.C.A. 
§§ 1805, 1821 and 38 C.F.R. § 3.814.  The record includes 
service department verification of the Veteran's biological 
father's service.  Because qualifying service and how it may 
be established are governed by law and regulations and 
because the service department's certification is binding, 
the Board's review is limited to interpreting the pertinent 
law and regulations.

Where as here, the interpretation of the law is dispositive 
of the appeal, neither the duty to notify nor the duty to 
assist provisions of the VCAA apply.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).





ORDER

Entitlement to benefits under 38 U.S.C.A. Chapter 18 for 
spina bifida as the child of a specified veteran is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


